Title: General Orders, 14 September 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s-House [West Point]Tuesday Septr 14th 1779.
          Parole Savoy—  C. Signs Mago Munster.
        
        The North Carolina brigade to be held in readiness to march on the shortest notice; The routine of fatigue, guards &c. to be continued as usual ’till further orders.
        At a Brigade General Court-Martial the 4th instant Lieutenant Colonel Davidson President, Jeremiah Beaman of the 2nd North-Carolina regiment was tried 1st “For repeated desertion” and secondly, “For speaking words tending to sedition prejudicial to good order and military discipline” found guilty of a breach of the 1st Article, 6th Section, and 3rd Article of the 2nd Section of the Articles of War and sentenced (two thirds of the Court agreeing thereto) to suffer death.
        The Commander in Chief confirms the sentence of the Court.
      